IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2513 Disciplinary Docket No. 3
                                          :
GREGORY L. DAVIS                          :   Board File No. C4-18-400
                                          :
                                          :   (Supreme Court of the State of New York,
                                          :   Appellate Division, Fourth Judicial
                                          :   Department, Order entered April 11, 2018)
                                          :
                                          :   Attorney Registration No. 27211
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 26th day of September, 2018, having failed to respond to a

Notice and Order directing him to provide reasons against the imposition of reciprocal

discipline, Gregory L. Davis is disbarred from the practice of law in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.